NOTICE OF ALLOWABILITY
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment to the claims, filed on May 17, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on May 17, 2022, is acknowledged. 
Applicant’s amendment to the drawing figures, filed on May 17, 2022, is acknowledged. 
Applicant’s remarks filed on May 17, 2022 in response to the non-final rejection mailed on November 17, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael R. Williams on May 25, 2022.
Please replace the claim set filed on May 17, 2022 with the following re-written claims. 

1.	(Currently Amended)  A method for increasing yield of a plant, increasing protein content of a plant, preventing fungal infection of a plant, or reducing severity of a fungal infection of a plant, the method comprising
preparing a composition comprising a high-density aliquot of plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as International Depositary Authority of Canada (IDAC) 120719-01;
applying said composition to a growing plant in a soil environment; 
permitting continued growth of said growing plant in said soil environment, said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibiting fungal growth on the growing plant; and 
harvesting said plant.

2.	(Currently Amended)  The method according to claim 1, wherein the high-density aliquot is applied to leaves of the growing plant.

3.	(Currently Amended)  The method according to claim 1, wherein the high-density aliquot is applied to the growing plant after the plant has entered the flowering stage.

4.	(Currently Amended)  The method according to claim 1, wherein the high-density aliquot is applied to the growing plant after fungal infection of the growing plant.

5.	(Currently Amended)  A method of preventing or reducing the severity of Fusarium head blight in a cereal crop
preparing a high-density aliquot of plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01; 
applying said high-density aliquot to a growing cereal plant, a cereal seedling, or a cereal seed; growing said cereal plant, said cereal seedling, or said cereal seed in a soil environment to produce a cereal crop, wherein said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibits fungal growth on said cereal crop; and harvesting said cereal crop, or
applying said high-density aliquot to a soil environment in which cereal seeds, cereal seedlings or cereal plants have been or will be planted; growing said[[a]] soil environment to produce a cereal crop, wherein said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibits fungal growth on said cereal crop; and harvesting said cereal crop



6.	(Currently Amended)  The method according to claim 5, wherein the Fusarium head blight is caused by a fungus selected from the group consisting of Fusarium avenaceum, Fusarium culmorum, Fusarium graminearum, Fusariuni poae and Microdochium nivale.

7.	(Currently Amended)  The method according to claim 5, wherein the cereal crop is selected from the group consisting of wheat, barley, oats, rye and triticale.

8.	(Currently Amended)  A method of preventing or reducing the severity of white mold in a plant crop comprising: 
preparing a high-density aliquot of plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01;
applying said high-density aliquot to a growing plant, a seedling, or a seed; growing said plant, seedling, or seed in a soil environment to produce a plant crop, wherein said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibits fungal growth on said plant crop; and harvesting said plant crop, or
applying said high-density aliquot to a soil environment in which seeds or seedlings have been or will be planted; growing  to produce a plant crop, wherein said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibits fungal growth on said plant crop; and harvesting said plant crop



9.	(Currently Amended)  The method according to claim 8, wherein the white mold is caused by Sclerotinia sclerotiorum.

10.	(Currently Amended)  A method of preventing or reducing the severity of blackleg in a Brassicae plant crop comprising: 
preparing a high-density aliquot of plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01;
applying said high-density aliquot to a growing Brassicae plant, a Brassicae seed, or a Brassicae seedling; growing said Brassicae plant, Brassicae seed, or Brassicae seedling in a soil environment to produce a Brassicae plant crop, wherein said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibits fungal growth on said Brassicae plant crop; and harvesting said Brassicae plant crop, or
applying said high-density aliquot to a soil environment in which Brassicae seeds, Brassicae seedlings or Brassicae plants have been or will be planted; growing Brassicae seeds, Brassicae seedlings and/or Brassicae plants in said[[a]] soil environment to produce a Brassicae plant crop, wherein said plant growth promoting bacteria KGS-3 Paenibacillus polymyxa strain deposited as IDAC 120719-01 inhibits fungal growth on said Brassicae plant crop; and harvesting said Brassicae plant crop



11.	(Currently Amended)  The method according to claim 10, wherein the blackleg is caused by Leptosphaeria maculans.

12-19.	(Canceled)  

Drawings
The objection to the drawings is withdrawn in view of the applicant’s submission of replacement drawing figures. 

Claim Objections
The objections to claims 1 and 11 are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 5-11 under 35 U.S.C. 112(b) in view of the applicant’s instant amendment to the claims and the examiner’s amendment set forth above.


Claim Rejections - 35 USC § 112(a)
The enablement rejection of claims 1-11 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s remarks addressing the instant rejection. 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656